DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 5/3/22 have been considered but are moot as they do not apply to the references cited in the current rejections.

Response to Amendments
The rejections of claims 1, 5-8, 11, 12, 16, 18, 19, 22, 31, 33, 35, 37, and 39 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11, 16, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al.
As to claim 1, Zuckerman teaches a produce wash system comprising a short-term wash treatment solution (fluid in tank 3, fig. 1); a short-term wash device (device of fig. 1 exclusive of tank 19 and drum 20) configured to apply the short-term wash treatment to fresh produce; a wash treatment (fluid in tank 19); and a wash device (tank 19 and drum 20) coupled to the short-term wash device and configured to apply the wash treatment and rinse the short-term treatment, wherein the short-term wash device is capable of applying the short-term treatment for a shorter duration than the wash device is configured to apply the wash treatment (note independently controlled conveying devices); the short-term treatment is chemically different than the wash treatment (short term treatment is water; wash treatment is a sterilizing liquid, p. 2, ll. 19-20); and the short-term treatment is configured to avoid damage to the produce and the duration can be selected to avoid damage.
Zuckerman does not teach that the short-term treatment has a greater lethality than the wash treatment.  However, one of ordinary skill in the art would have recognized as obvious to have an initial treatment of a greater lethality.  Dodd teaches a method of washing and sterilizing fresh produce and that it is desirable to decontaminate (i.e. wash and sterilize) fresh produce with an initial stage of a higher-concentrated decontaminate treatment to deal with heavy spoilage following by a further stage of a lower-concentrated decontaminate treatment to deal with residual microbial presence (claim 1).  Dodd further teaches that during decontamination, loss of flavor, color, texture, and appearance (i.e. damage) should be minimized (paras. 47-51) and that the decontaminate comprises lactic acid (abstract).  One of ordinary skill in the art would have been motivated to modify the system taught by Zuckerman so that its short-term wash treatment is a solution with a greater lethality than the wash treatment in order to deal with heavy spoilage, as taught by Dodd.  Based on Dodd’s teachings that damage to the produce should be avoided during treatment, one of ordinary skill in the art would have been motivated to formulate and apply the short-term treatment so that damage is avoided.
Neither Zuckerman nor Dodd teach a treatment solution that comprises glycerin and silver dihydrogen citrate and that the solution is chloride free.  MacDougall teaches that glycerin is a preservative (col. 1, ll. 24-25), and Arata teaches the use of silver dihydrogen citrate was known and effective to eliminate bacteria on produce (paras. 47, 173).  One of ordinary skill in the art would have recognized as obvious to use glycerin and silver dihydrogen citrate for their known and intended purposes of providing sanitizers and preservatives, as taught by MacDougall and Arata, with predictable, expected results.
One of ordinary skill in the art would have further recognized as obvious to provide a chloride free short-term wash treatment since chloride reduces the availability of silver ions, which would therefore reduce the performance of bactericidal activity (Swathy, p. 2, under the heading of “Effect of speciation on the antimicrobial property of Ag+).
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Zuckerman teaches that the short-term device comprises a spray device 23 (fig. 1).
As to claim 6, Zuckerman teaches that the short-term device comprises a rotating drum 4 and a spray device 23 (fig. 1).
As to claim 7, Zuckerman teaches that its short-term device comprises a submersing device (tank 3) followed by the produce being sifted out of the treatment solution (at conveyor 17, fig. 1).
As to claim 8, Zuckerman teaches that its product submersing device has a rotating drum 4 and a submersing pool (tank 3).
As to claim 11, the short-term wash device of Zuckerman is capable of being operated with the claimed treatment time and temperature.
As to claim 16, Zuckerman teaches a transfer belt 17 (fig. 1) between the short term and wash devices that serves as a drain scroll, and a timing belt 1 that helps complete application of the short-term solution (by feeding produce into the system, a necessary step of completion).
As to claim 18, Dodd teaches that its initial treatment solution provides a supplemental lethality of greater than 1 log as comparted to that of later treatment solution.  Dodd teaches that its later solution concentration is roughly 5-15% of that of the initial treatment solution (para. 25), the later solution deals with residual microbial presence (abstract), and that log reduction should be at least 5 (para. 24, see also table p. 3).  One of ordinary skill in the art would have understood based on Dodd’s teachings that an initial (i.e. short-term) treatment would provide a supplemental lethality of greater than 1 log to deal with heavy spoilage (abstract) while the later (i.e. wash) treatment has a lower lethality to deal with residual microbial presence (abstract).
As to claim 22, Zuckerman teaches that the short-term device comprises a transfer mechanism (screw conveyor 5, fig. 1), the wash device comprises a transfer mechanism (p. 2, ll. 20-22; drum 20 is the same construction as the drum 4, which would include a screw conveyor), and the mechanisms are independent of each other (see fig. 1).

Claims 12 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20090192231 by Lemons and U.S. Patent Application Publication 20140322147 by Modak et al.
As to claim 12, Zuckerman as modified above does not teach that the wash treatment comprises chlorine; phosphoric acid, citric acid, or lactic acid in the claimed range; and glycerin or propylene glycol in the claimed range.  However, one of ordinary skill in the art would have recognized as obvious to have the claimed compositions and respective concentrations.
Lemons teaches treating produce (para. 27) with antimicrobial compositions comprising free active chlorine in the claimed range (para. 9); an acidulant such as phosphoric acid, citric acid, or lactic acid within the claimed range (para. 7).  One of ordinary skill in the art would have achieved predictable success by using chlorine and an acidulant in the claimed ranges based on the teachings of Lemons which demonstrates success.
Modak teaches disinfectants for produce, in particular to be used in washing (para. 189), that contain glycerin in the claimed range.  Modak teaches that glycerin is an active ingredient in a disinfectant solution (para. 190; para. 204 recites glycerin as an active agent) with a concentration in the claimed range in its final dilution (para. 205).  One of ordinary skill in the art would have achieved predictable success by using glycerin in the claimed range based on the teachings of Modak which demonstrates success.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 35, Lemons teaches treating produce (para. 27) with antimicrobial compositions comprising lactic acid within the claimed range (para. 7).  One of ordinary skill in the art would have achieved predictable success by using lactic acid in the claimed range based on the teachings of Lemons which demonstrates success.
Modak teaches disinfectants for produce, in particular to be used in washing (para. 189), that contain glycerin in the claimed range.  Modak teaches that glycerin is an active ingredient in a disinfectant solution (para. 190; para. 204 recites glycerin as an active agent) with a concentration in the claimed range in its final dilution (para. 205).  One of ordinary skill in the art would have achieved predictable success by using glycerin in the claimed range based on the teachings of Modak which demonstrates success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110048466 by Boschetti.
As to claim 19, Zuckerman does not teach a pre-rinse device to apply a pre-rinse to produce before application of the short-term treatment solution.  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Zuckerman to include a pre-rinse.  Boschetti teaches that soaking produce in a feeding hopper allows for separation of heavier dirt fraction (claim 21).  One of ordinary skill in the art would have been motivated to modify the system of Zuckerman such that produce is soaked in its feeding hopper in order to remove heavier dirt fraction, as taught by Boschetti.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al., and U.S. Patent Application Publication 20090192231 by Lemons.
As to claim 30, Zuckerman teaches a system to wash fresh produce comprising a short-term wash treatment solution (fluid in tank 3, fig. 1); a short-term wash device (device of fig. 1 exclusive of tank 19 and drum 20) configured to apply the short-term wash treatment to fresh produce; a wash treatment (fluid in tank 19); and a wash device (tank 19 and drum 20) downstream of the short-term device to define a produce line, the wash device configured to apply the wash treatment and rinse the short-term treatment, wherein the short-term treatment is chemically different than the wash treatment (short term treatment is water; wash treatment is a sterilizing liquid, p. 2, ll. 19-20); the short-term wash device is capable of applying the short-term treatment for a shorter duration than the wash device is configured to apply the wash treatment (note independently controlled conveying devices); the short-term treatment is configured to avoid damage to the produce and the duration can be selected to avoid damage; and recycle the short-term solution by draining the solution from the produce as it is transferred through the short-term device (note belt 17 that serves as a drain scroll; and the system is capable of controlling a time the short-term solution remains on the produce by adjusting a speed of the produce between the devices (belt 17 can be speed-controlled).
Zuckerman does not teach that the short-term treatment has a greater lethality than the wash treatment.  However, one of ordinary skill in the art would have recognized as obvious to have an initial treatment of a greater lethality.  Dodd teaches a method of washing and sterilizing fresh produce and that it is desirable to decontaminate (i.e. wash and sterilize) fresh produce with an initial stage of a higher-concentrated decontaminate treatment to deal with heavy spoilage following by a further stage of a lower-concentrated decontaminate treatment to deal with residual microbial presence (claim 1).  Dodd further teaches that during decontamination, loss of flavor, color, texture, and appearance (i.e. damage) should be minimized (paras. 47-51) and that the decontaminate comprises lactic acid (abstract).  One of ordinary skill in the art would have been motivated to modify the system taught by Zuckerman so that its short-term wash treatment is a solution with a greater lethality than the wash treatment in order to deal with heavy spoilage, as taught by Dodd.  Based on Dodd’s teachings that damage to the produce should be avoided during treatment, one of ordinary skill in the art would have been motivated to formulate and apply the short-term treatment so that damage is avoided.
Neither Zuckerman nor Dodd teach a treatment solution that comprises glycerin and silver dihydrogen citrate and that the solution is chloride free.  MacDougall teaches that glycerin is a preservative (col. 1, ll. 24-25), and Arata teaches the use of silver dihydrogen citrate was known and effective to eliminate bacteria on produce (paras. 47, 173).  One of ordinary skill in the art would have recognized as obvious to use glycerin and silver dihydrogen citrate for their known and intended purposes of providing sanitizers and preservatives, as taught by MacDougall and Arata, with predictable, expected results.
One of ordinary skill in the art would have further recognized as obvious to provide a chloride free short-term wash treatment since chloride reduces the availability of silver ions, which would therefore reduce the performance of bactericidal activity (Swathy, p. 2, under the heading of “Effect of speciation on the antimicrobial property of Ag+).
Zuckerman as modified above does not teach that the wash treatment comprises free active chlorine.  However, one of ordinary skill in the art would have recognized as obvious to have chlorine in the wash treatment.  Lemons teaches treating produce (para. 27) with antimicrobial compositions comprising free active chlorine.  One of ordinary skill in the art would have achieved predictable success by using chlorine and based on the teachings of Lemons which demonstrates success, namely, of providing antimicrobial properties and benefits.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 39, Zuckerman teaches that the short-term device comprises a rotating drum 4 and a spray device 23 (fig. 1).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al., and U.S. Patent Application Publication 20090192231 by Lemons as applied to claim 30 above, and further in view of U.S. Patent Application Publication 20140322147 by Modak et al.
As to claim 31, Lemons teaches a concentration of lactic acid that is within the claimed range (para. 7).  However, the modified system does not teach a short-term wash solution with glycerin in the claimed range.  Modak teaches disinfectants for produce, in particular to be used in washing (para. 189), that contain glycerin in the claimed range.  Modak teaches that glycerin is an active ingredient in a disinfectant solution (para. 190; para. 204 recites glycerin as an active agent) with a concentration in the claimed range in its final dilution (para. 205).  One of ordinary skill in the art would have achieved predictable success by using glycerin in the claimed range based on the teachings of Modak which demonstrates success.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al., and U.S. Patent Application Publication 20140322147 by Modak et al.
As to claim 40, Zuckerman teaches a produce wash system comprising a short-term wash treatment solution (fluid in tank 3, fig. 1); a short-term wash device (device of fig. 1 exclusive of tank 19 and drum 20) configured to apply the short-term wash treatment to fresh produce; a wash treatment (fluid in tank 19); and a wash device (tank 19 and drum 20) coupled to the short-term wash device and configured to apply the wash treatment and rinse the short-term treatment, wherein the short-term wash device is capable of applying the short-term treatment for a shorter duration than the wash device is configured to apply the wash treatment (note independently controlled conveying devices); and the short-term treatment is chemically different than the wash treatment (short term treatment is water; wash treatment is a sterilizing liquid, p. 2, ll. 19-20).
Zuckerman does not teach that the short-term treatment has lactic acid, glycerin, and silver dihydrogen citrate.  However, one of ordinary skill in the art would have recognized as obvious to configure the short-term solution taught by Zuckerman to have the abovementioned compositions.  Dodd teaches a method of washing and sterilizing fresh produce and that it is desirable to decontaminate (i.e. wash and sterilize) fresh produce with an initial stage of a higher-concentrated decontaminate treatment to deal with heavy spoilage following by a further stage of a lower-concentrated decontaminate treatment to deal with residual microbial presence (claim 1).  Dodd further teaches that the decontaminate comprises lactic acid (abstract).  One of ordinary skill in the art would have been motivated to modify the system taught by Zuckerman so that its short-term wash treatment is a solution with decontamination properties in order to deal with heavy spoilage, as taught by Dodd.
Neither Zuckerman nor Dodd teach a treatment solution that comprises silver dihydrogen citrate.  Arata teaches the use of silver dihydrogen citrate was known and effective to eliminate bacteria on produce (paras. 47, 173).  One of ordinary skill in the art would have recognized as obvious to use silver dihydrogen citrate for its known and intended purpose of providing a sanitizer with predictable, expected results.
One of ordinary skill in the art would have further recognized as obvious to provide a chloride free short-term wash treatment since chloride reduces the availability of silver ions, which would therefore reduce the performance of bactericidal activity (Swathy, p. 2, under the heading of “Effect of speciation on the antimicrobial property of Ag+).
Modak teaches disinfectants for produce, in particular to be used in washing (para. 189), that contain glycerin in the claimed range.  Modak teaches that glycerin is an active ingredient in a disinfectant solution (para. 190; para. 204 recites glycerin as an active agent) with a concentration in the claimed range in its final dilution (para. 205).  One of ordinary skill in the art would have achieved predictable success by using glycerin in the claimed range based on the teachings of Modak which demonstrates success.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al., and U.S. Patent Application Publication 20140322147 by Modak et al. as applied to claim 40 above, and further in view of U.S. Patent Application Publication 20090192231 by Lemons.
As to claim 41, the modified system does not teach the claimed concentration of lactic acid.  However, one of ordinary skill in the art would have recognized as obvious to have the claimed concentration of lactic acid in a treatment solution.  Lemons teaches treating produce (para. 27) with antimicrobial compositions comprising lactic acid within the claimed range (para. 7).  One of ordinary skill in the art would have achieved predictable success by using lactic acid in the claimed range based on the teachings of Lemons which demonstrate success.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 33 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent 2856976 granted to MacDougall, U.S. Patent Application Publication 20080319062 by Arata, “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al., U.S. Patent Application Publication 20090192231 by Lemons, and U.S. Patent Application Publication 20140322147 by Modak et al. as applied to claims 31 and 35 above, and further in view of U.S. Patent Application Publication 20160143944 by Panicheva et al.
As to claims 33 and 37, the modified system does not teach a short-term solution having silver dihydrogen citrate in the claimed range.  However, one of ordinary skill in the art would have recognized as obvious to use silver dihydrogen citrate in the claimed range.  Panicheva teaches a decontamination solution for use with food products (para. 56) having silver dihydrogen citrate in the claimed range (paras. 26-27).  Panicheva teaches that this concentration provides antimicrobial properties (para. 24).  One of ordinary skill in the art would have been motivated to use silver dihydrogen citrate in the claimed range in order to take advantage of its known antimicrobial properties effective within the claimed range, as taught by Panicheva.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1736813 granted to Zuckerman in view of U.S. Patent Application Publication 20140106040 by Dodd, U.S. Patent Application Publication 20080319062 by Arata, and “Antimicrobial silver:  An unprecedented anion effect” by Swathy et al., U.S. Patent Application Publication 20140322147 by Modak et al., and U.S. Patent Application Publication 20090192231 by Lemons. as applied to claim 42 above, and further in view of U.S. Patent Application Publication 20160143944 by Panicheva et al.
As to claim 42, the modified system does not teach a short-term solution having silver dihydrogen citrate in the claimed range.  However, one of ordinary skill in the art would have recognized as obvious to use silver dihydrogen citrate in the claimed range.  Panicheva teaches a decontamination solution for use with food products (para. 56) having silver dihydrogen citrate in the claimed range (paras. 26-27).  Panicheva teaches that this concentration provides antimicrobial properties (para. 24).  One of ordinary skill in the art would have been motivated to use silver dihydrogen citrate in the claimed range in order to take advantage of its known antimicrobial properties effective within the claimed range, as taught by Panicheva.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711